DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant is required to update the status of application S.N. 16/010,339, cited on page 1, paragraph [0001], by indicating that it is now –US Patent number 11,038,838--..  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,038,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application (claims 1-3) are fully disclosed in the patent (claim 1). Claims of the instant application therefore are not patently distinct from the patent claim and as such are unpatentable over obvious-type double patenting.
Claims 4-12 depend on claim 1 and are rejected accordingly. Moreover, US Patent No. 11,038,838 teaches the additional limitations of 5-12 in claims 1-8 and 12
Claims 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17 of U.S. Patent No. 11,038,838. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-15 and 17-19 of instant application represent broader version of re-arrangement of the claimed limitations of claims 13 and 17 of the Patent by eliminating he elements and their function of the claims and are obvious variants of the patent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10, 12, 17, 19 and 20are is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764).
Regarding claim 1, Panje (Figs. 1-4) discloses a gateway device (CPE/Gateway 12) comprising:
a processor (processor 72); and
 a memory (memory 74) that stores executable instructions that, when executed by the processor, facilitate performance of operations (0039), comprising: 
receiving, via a non-internet communication protocol (Bluetooth, Wi-Fi [0014]) from an Internet of things device (IoT device 14) located within a same premises of the gateway device (Fig. 1:the CPE device and the IoT device located within the customer premises [0014-0015; 0017]), a communication request to communicate with a device (the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and  an access network 22 [0019-0020]);
 communicating with network equipment that is part of a mobility network (Fig. 1: access network 20 may include various networks such as wireless networks including 4G, LTE and others [0019]), to receive an authentication for the communication request (the IoT client device may be authenticated with a web portal and configured using the browser of application on the CPE or mobile phone with all necessary user data [0030]); and 
facilitating a communication between the Internet of things device and the device using the non-internet communication protocol (the IoT devices are Bluetooth low energy BLE IoT devices [0022]) and an internet communication protocol supported by the device in response to receiving the authentication from the network equipment (the gateway provides a communication link between customer premises and web portals in the Cloud via WAN 22 0019-0020]). Panje does not expressly disclose determining that the device is remote from the premises.
Cai teaches system and method for facilitating a data exchange amongst communication devices connected via one or more communication networks. More specifically, Cai teaches non-internet capable IoT devices may connect to local network with non-internet protocol like Bluetooth. The non-internet capable IoT devices may use a local gateway in order to access the internet which may further transfer data to the plurality of functional module [0021].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Panje with the teaching of Cai in order to facilitate data exchange amongst communication devices connected via one or more communication networks [0001].

Regarding claim 17, Panje discloses a method, comprising:
 sending, by a first device (IoT device 14) via a non-internet communication protocol (Bluetooth, Wi-Fi [0014]), a request to a gateway device (CPE/Gateway 12) located within a same defined place as the first device (Fig. 1:the CPE device and the IoT device located within the customer premises [0014-0015; 0017]), wherein the request is to communicate with a second device that is remote from the defined place (the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and  an access network 22 [0019-0020]); 
receiving, by the first device, authorization for the request from the gateway device based on a result of an authentication performed between the gateway device and network equipment that is part of a communication network (the IoT client device may be authenticated with a web portal and configured using the browser of application on the CPE or mobile phone with all necessary user data [0030]); and
 based on receiving the authorization, communicating, by the first device, with the second device via the gateway device using the non-internet communication protocol and an internet communication protocol supported by the second device (the gateway provides a communication link between customer premises and web portals in the Cloud via WAN 22 0019-0020]). Panje does not expressly disclose wherein the authentication procedure is responsive to the second device being determined to be remote from the defined place.
Cai teaches system and method for facilitating a data exchange amongst communication devices connected via one or more communication networks. More specifically, Cai teaches non-internet capable IoT devices may connect to local network with non-internet protocol like Bluetooth. The non-internet capable IoT devices may use a local gateway in order to access the internet which may further transfer data to the plurality of functional module [0021].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Panje with the teaching of Cai in order to facilitate data exchange amongst communication devices connected via one or more communication networks [0001].

Regarding claim 3, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses prior to receiving the communication request, receiving protocol data regarding the non-internet communication protocol supported by the Internet of things device in response to detection of the Internet of things device being located within the premises (the client device has firmware preprogramed to automatically access the service, when detected, at the coatomer premises.  The client devices [IoT devices 14] can communicate with CPE device 12 via Bluetooth communication [Abstract, 0022].

Regarding claims 4 and 19, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses wherein the Internet of things device does not support the internet communication protocol (Bluetooth, Wi-Fi [0014]).

Regarding claim 5, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses wherein the facilitating comprises translating non- internet protocol data packets, received from the Internet of things device, to internet protocol data packets that are to be transmitted to the device via the network equipment (the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and an access network 22 [0019-0020]).

Regarding claim 10, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses wherein the communication comprises information that enables creation of a service applicable to different vertical applications (IoT devices includes: smart light bulb, smart thermostat, a smart refrigerator, or any other common appliance or device [0016]).

Regarding claim 12, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses wherein the operations further comprise: in response to receiving the authentication, facilitating further communication between the Internet of things device and the device using the non-internet communication protocol, a text messaging protocol, and a phone number associated with the premises (0019-0023).

Regarding claim 20, Panje in view of Cai discloses all the claim limitations. Further, Panje discloses wherein the communicating comprises sending non- internet protocol data packets to the gateway device directed to the second device, and wherein the gateway device is configured to translate the non-internet protocol data packets to internet protocol data packets that are to be transmitted to the second device via the network equipment (the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and  an access network 22 [0019-0020]). 

Claim(s) 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764) and WEI et al. (US 2021/0203491).
Regarding claim 13, Panje discloses a first device, comprising: sending, via a non-internet communication protocol (Bluetooth, Wi-Fi [0014]) to a gateway device (CPE/Gateway 12) located within a same premises of the first device (Fig. 1:the CPE device and the IoT device located within the customer premises [0014-0015; 0017]), a request to communicate with a second device that is remote from the premises(the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and  an access network 22 [0019-0020]);
receiving authorization for the request from the gateway device based on performance of an authentication procedure between the gateway device and network equipment (the IoT client device may be authenticated with a web portal and configured using the browser of application on the CPE or mobile phone with all necessary user data [0030; and
 based on receiving the authorization, communicating with the second device via the gateway device using the non-internet communication protocol and an internet communication protocol supported by the second device (the gateway provides a communication link between customer premises and web portals in the Cloud via WAN 22 0019-0020]). Panje does not expressly disclose wherein the authentication procedure is responsive to the second device being determined to be remote from the defined place.
Cai teaches system and method for facilitating a data exchange amongst communication devices connected via one or more communication networks. More specifically, Cai teaches non-internet capable IoT devices may connect to local network with non-internet protocol like Bluetooth. The non-internet capable IoT devices may use a local gateway in order to access the internet which may further transfer data to the plurality of functional module [0021].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Panje with the teaching of Cai in order to facilitate data exchange amongst communication devices connected via one or more communication networks [0001].
Further, Panje in view of Cai does not expressly discloses the first device comprises a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations.
WEI teaches technologies for internet of things key management. More specifically, WEI teaches that IoT device comprise on or more processor, and one more memory device having stored therein a plurality of instructions that, when executed by the one or more processor, facilitate performance of operations [see Fig.  3: 0040-0042 and 0158].
It would have been obvious to one of ordinary skill in the art before the effective date of the claim invention to modify Panje in view of Cai with the teaching of WEI in order to improve technologies and networks that enables the IoT networks to develop self-management, functional evolution, and collaboration, without needing direct human intervention. Thus, the improved technologies may be used to automate and enhance network management and operation functions for beyond current implementations [0026].

Regarding claim 15, Panje in view of Cai and WEI disclose all the claim limitations. Further, Panje discloses wherein the first device comprises an Internet of things device without functionality associated with an internet protocol stack (Bluetooth, Wi-Fi [0014]).

Regarding claim 16, Panje in view of Cai and WEI disclose all the claim limitations. Further, Panje discloses wherein the communicating comprises sending non- internet protocol data packets to the gateway device directed to the second device, and wherein the gateway device is configured to translate the non-internet protocol data packets to internet protocol data packets that are to be transmitted to the second device via the network equipment (the CPE 12 can route communications between client device 14 and a remote configuration server 24 via a WAN 22 and  an access network 22 [0019-0020]).

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764) as applied to claims 1 and 17 above, and further in view of Gilani et al. (US 2018/0198641).
Panje in view of Cai discloses all the claim limitations as stated above, except for wherein receiving the authentication is based on a subscriber identity module identifier of the gateway device.
Gilani teaches intelligent multi-mode IoT gateway. More specifically, Gilani teaches that the intelligent multi-modal IoT gateway 10 is equipped with multiple SIM cards to enable multiple simultaneous connections to the cellular network. As shown in Fig. 3, one or more video cameras 70 and wired/wireless sensors 62 are used to monitor a subject 72 and are in wired/wireless communication with the IoT gateway 10. The IoT gateway has the capability to transmit data from video cameras and sensors, to the monitoring entity 76 [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate an identifier for a subscriber identity module disclosed by Gilani in the gateway system of Panje in view of Cai in order to provide a robust and boosted connectivity and provide reliability so that the system is naturally and automatically fault tolerant [0017].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764) as applied to claim 1 above, and further in view of Schoppmeier (US 2017/0374490).
Panje in view of Cai discloses all the claim limitations as stated above. Further, Panje discloses that CPE/Gateway 12 can route between the client devices [IoT 14] and WAN 22 via an access network 20. The WAN 22 can operate using Ip [0019-0021]. However, Panje in view of Cai does not expressly disclose an internet protocol address poll received from network equipment.
Schoppmeier teaches an internet of things protocol handler. More specifically, Schoppmeier teaches (Fig. 1-2) a system 100/200 comprises a gateway component 110 having an IoT translator component 114; protocol component 112 and data store 108. The protocol component 122 can also located within the network or data/computing cloud 122 [0020; 0035; Fig. 2]. The gateway component can route communications between client devices and server via network 122 (network such as Internet, LAN, WAN [0010]). The IoT protocol translator component 114 translates communications back and forth between different client devices and the network 122 for further communications to servers 124. Thus, IoT protocol translator 114 of the gateway 110 can map data from the one or more IoT servers 218-220 to various different protocols based on look-up table at data store 108 via the protocol component 112 as shown in Fig.2 [0038].
It would have been obvious to one ordinary skill in the art before the effective filing data of the claim invention to add a system that allocate an Internet protocol address pool, such as that suggested by Schoppmeier, in the system of Panje in view Cai in order to provide a system that updates to various standards and proprietary protocols that can be translated and processed [0013]. As such, client devices such as various home devices can communicate with each of the manufacturers and among the client devices despite the client devices corresponding to different IoT protocols, or different manufacturer protocols [0015].

Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764) as applied to claim 1 above, and further in view of Wang et al. (US 2019/0089747).
Regarding claim 7, Panje in view of Cai discloses all the claim limitations as stated above. Further, Panje discloses that the CPE/Gateway 12 can route communications between client devices (IoT 14) and a wide area network (WAN) 22 via an access network 20. The WAN 22 can operate using IP [0019-0021]. However, Panje in view of Cai does not expressly disclose facilitating the communication based on user preference data stored within a data store of the mobility network.
Wang teaches protecting secure session from IoT gateways. Fig. 1 shows, IoT gateway connected to usage profile storage system via a communication network 118. The communication network 118 may be, for example, LAN, WAN, wired, wireless or a combination of wired and wireless [0014; 0030].
It would have been obvious to one ordinary skill in the art before the effective filing data of the claim invention to add a system that facilitates communication based on user preference data stored, such as that suggested by Wang, in the system of Panje in view of Cai in order to protect an IoT communication system from a malicious network attack or malicious network traffic [0012].

Regarding claim 8, Panje in view of Cai discloses all the claim limitations as stated above. Further, Panje discloses that the CPE/Gateway 12 can route communications between client devices (IoT 14) and a wide area network (WAN) 22 via an access network 20. The WAN 22 can operate using IP [0019-0021]. However, Panje in view of Cai does not expressly disclose facilitating the communication based on policy data received from a data store of the mobility network.
Wang teaches protecting secure session from IoT gateways. Fig. 1 shows, IoT gateway connected to usage profile storage system via a communication network 118. Figs. 4/5, also show, that the IoT gateway is connected to datacenter and a usage profile file server 422 via the communication network. The usage profile file server 422 may transmit a usage profile that include a policy. The policy may indicate which types of data that a datacenter 414 accepts from the cellular-connected IoT gateway 404 [0029-0030].
It would have been obvious to one ordinary skill in the art before the effective filing data of the claim invention to add a system that facilitates communication based on policy data, such as that suggested by Wang, in the system of Panje in view of Cai in order to protect an loT communication system from a malicious network attack or malicious network traffic [0012].

Regarding claim 9, Panje in view of Cai discloses all the claim limitations as stated above. Further, Panje discloses that the CPE/Gateway 12 can route communications between client devices (IoT 14) and a wide area network (WAN) 22 via an access network 20. The WAN 22 can operate using IP [0019-0021]. However, Panje in view of Cai does not expressly disclose facilitating the communication based on priority data indicative of a priority assigned to the IoT device, wherein the priority data is received from a data store of the mobility network.
Wang teaches protecting secure session from IoT gateways. Fig. 1 shows, IoT gateway connected to usage profile storage system via a communication network 118. Figs. 4/5, also show, that the IoT gateway is connected to datacenter and a usage profile file server 422 via the communication network. The usage profile file server 422 may transmit a usage profile that include a policy, such as an access control list [(0012; 0029-0030]. In general, the usage profiles are configuration profiles or templates associated with one or more IoT devices. The usage profiles each identify preselected usage descriptions associated with respective IoT device. The usage descriptions include information that affects how to configure networking polices across the network infrastructure [0018]. The usage descriptions may include, for example, description of the role of the IoT devices, policies, traffic prioritization...etc. [0019].
It would have been obvious to one ordinary skill in the art before the effective filing data of the claim invention to add a system that facilitates communication based on priority data, such as that suggested by Wang, in the system of Panje in view of Cai in order to protect an loT communication system from a malicious network attack or malicious network traffic [0012].

Regarding claim 11, Panje in view of Cai discloses all the claim limitations as stated above. Further, Panje discloses that loT devices may include embedded firmware which is typically added to devices at the time of manufacture and is used to run programs on the device. Example of IoT devices may include smart light bulbs, a smart thermostat, a smart refrigerator, or any other relatively common appliance [0014; 0016]. However, Panje in view of Cai does not disclose user preference data.
Wang teaches IoT devices, such as smart thermostats, smart refrigerator, and smart lightbulbs connected to an IoT Gateway. In addition, Wang teaches that the IoT gateway is connected to datacenter and a usage profile file server 422 via the communication network. The usage profile file server 422 may transmit a usage profile that include a policy, such as an access control list [0012; 0029-0030]. In general, the usage profiles are configuration profiles or templates associated with one or more IoT devices. The usage profiles each identify preselected usage descriptions associated with respective IoT device. The usage descriptions include information that affects how to configure networking polices across the network infrastructure [0018]. The usage descriptions may include, for example, description of the role of the loT devices, policies, traffic prioritization...etc. [0019].
It would have been obvious to one ordinary skill in the art before the effective filing data of the claim invention to add a system that facilitates communication based on user preference data stored, such as that suggested by Wang, in the system of Panje in view of Cai in order to protect an IoT communication system from a malicious network attack or malicious network traffic [0012].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panje (US 20190190782) in view of Cai (US 2019/0058764) and WEI et al. (US 2021/0203491) as applied to claim 13 above, and further in view of Gilani et al. (US 2018/0198641).
Panje in view of Cai and WEI disclose all the claim limitations as stated above, except for wherein receiving the authentication is based on a subscriber identity module identifier of the gateway device.
Gilani teaches intelligent multi-mode IoT gateway. More specifically, Gilani teaches that the intelligent multi-modal IoT gateway 10 is equipped with multiple SIM cards to enable multiple simultaneous connections to the cellular network. As shown in Fig. 3, one or more video cameras 70 and wired/wireless sensors 62 are used to monitor a subject 72 and are in wired/wireless communication with the IoT gateway 10. The IoT gateway has the capability to transmit data from video cameras and sensors, to the monitoring entity 76 [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate an identifier for a subscriber identity module disclosed by Gilani in the gateway system of Panje in view of Cai and WEI in order to provide a robust and boosted connectivity and provide reliability so that the system is naturally and automatically fault tolerant [0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SCHULZ (US 2019/0379739) discloses data transmission between and application server and at least one internet-of-things communication device using a mobile communication network.
Kumar et al. (US 2019/0104106) discloses technologies for scheduling time sensitive cyclical network traffic in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	August 26, 2022